Exhibit 10.1




DEBT FORGIVENESS AGREEMENT




This Debt Forgiveness Agreement ("Agreement"), entered into effective February
10, 2009, by and between Rub Music Enterprises, Inc., a Nevada corporation
("Borrower") and Ben Carson, an individual ("Lender"), in reference to the
following:




WHEREAS, Borrower is indebted to Lender for an amount equal to $21,775.47 (the
"Debt");




WHEREAS, subject to certain conditions contained herein, Lender has determined
to forgive the Debt in its entirety in exchange for 100% of Rub Music Library,
Inc.; and




WHEREAS, Borrower has determined that the forgiveness of the Debt in exchange
for 100% of Rub Music Library, Inc. is in the best interest of Borrower.




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
are hereby acknowledged, the parties agree as follows:




1. Debt Forgiveness.  Borrower hereby transfers all interest in Rub Music
Library, Inc. to Lender and Lender hereby forgives the Debt in its entirety.




2. Representations and Warranties of Lender. Lender hereby represents and
warrants to Borrower as follows:




a.

Organization and Standing. Lender is an individual and legal adult citizen of
the State of Utah.




b.

Authority. Lender has full legal capacity and authority to enter into this
Agreement and to perform the transactions contemplated herein. This Agreement is
the legal, valid and binding obligation of Lender and is enforceable in
accordance with its terms.




c.

Litigation. There are no legal actions, suits, arbitration or other legal or
administrative proceedings or governmental investigations pending or
contemplated which would prevent the enforcement of this Agreement.




3. Representations and Warranties of Borrower. Borrower hereby represents and
warrants to Lender as follows:




a.

Organization and Standing. Borrower is a corporation duly organized, validly
existing and in good standing under the laws of the state of Nevada.




b.

Corporate Authority. Borrower has all the required corporate power and authority
to enter into this Agreement and to perform the transactions contemplated
herein. The execution and delivery by Borrower of this Agreement and the
consummation of all transactions contemplated herein have been duly and validly
authorized. This Agreement is the legal, valid and binding obligation of
Borrower enforceable in accordance with its terms.




4. Survival of Representations and Warranties. All representations and
warranties of each party shall survive after the conclusion of this Agreement.




5. General Release. Borrower and its affiliates, officers, directors, employees,
agents, successors and assigns also release, discharge and forever acquit the
Lender and its affiliates from any and all Claims.




6. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Nevada, United States of America.





--------------------------------------------------------------------------------

7. Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the transactions contemplated herein, and may be
amended or modified only by an instrument in writing signed by the parties
hereto.




IN WITNESS HEREOF, the parties hereto have executed this Agreement on the day
and year first written above.




LENDER:

 

 

By:

/s/ Ben Carson

Name:

Ben Carson, an Individual

 

 

BORROWER:

 

 

RUB MUSIC ENTERPRISES, INC.

 

 

By:

/s/ Cornelius A. Hofman

Name:

Cornelius A. Hofman,  President








2


